PER CURIAM.
In this case the appellant has filed a petition praying for # rehearing as to a part of the judgment given herein on the 2d day of October, 5599, or for such a modification thereof as will allow the appellant until the 1st day of November, 1899, within which to make the payments required by the decree from which the appeal was taken. This petition is based upon the fact that the appellant made large payments under the contract of sale, for the foreclosure of which the suit was brought, and upon the claim that the appeal was taken and prosecuted by him in good faith, and in the honest belief that his allegations of fraud in the making of the contract were well founded. The record does show that the appellant made large payments under the contract, and that he lias made other large expenditures in the improvement of the property which was the subject of the contract. It is also true that the sums remaining due from the appellant under the contract were large. These payments the decree of the court below, which was entered on the 16th day of November, 1898, required to he made prior to January 1, 1899, in order that the rights and interests of the appellant in the property he saved, which were by the decree otherwise forever foreclosed and ended. Under the circumstances appearing in the record, this court is of the opinion that it is equitable and just to allow the appellant until the 1st day of November, 1899, within which to make the payments required by the decree from which the appeal is taken; and, accordingly, it is ordered that the judgment of this court,entered herein on the 2d day of October, 1S99, be, and hereby is, so modified as to read: “Cause remanded to the. court below, with directions to substitute for the 1st day of January, 1899, the 1st day of November, 1899, within which the payments therein provided for are permitted to he made, and, as so modified, the decree is affirmed.” The petition for a rehearing of the cause is denied.